Citation Nr: 1801070	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include obsessive compulsive disorder.


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Yonelle Moore Lee, Associate Counsel 

INTRODUCTION

The Veteran had active service in the Air Force from March 1976 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Oakland, California Department of Veterans Affairs Regional Office (RO).  

A videoconference hearing before the undersigned Veterans Law Judge was held in March 2017.  A transcript of the hearing has been obtained and associated with the claims file.  As indicated at the time of the hearing, the issue has been expanded to include any diagnosed acquired psychiatric disability.


FINDING OF FACT

The Veteran has a diagnosis of obsessive compulsive disorder that was aggravated by the Veteran's active duty service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, specifically under the diagnosis of obsessive compulsive disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 304, 3.306 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought, there is no need to discuss VA's duty to assist or notify in this appeal.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Review of the evidence indicates treatment for psychiatric disability in service.  Further, the evidence indicates a currently diagnosed psychiatric disability, to include under the diagnosis of obsessive compulsive disorder.  See October 2010 VA examination report.  There was no psychiatric disability found upon entrance into service and, therefore, the Veteran is presumed to have been in sound condition upon entrance into service.  See 38 C.F.R. § 3.304(b).  

Subsequent evidence has indicated that the disability pre-existed service.  This evidence, however, does not rise to the level of clear and unmistakable evidence.  Further, the medical evidence of record, to include the examiner's October 2010 opinion indicates that the pre-existing disability underwent an increase in severity due to service.  On this basis, service connection is warranted.  In this regard, the Board is cognizant that two addendum opinions were provided.  These addendum indicate the possibility of a different diagnosis for the current disability.  In these addendum opinions, however, the examiners continued to indicate that a pre-existing disability increased in service.




ORDER

Entitlement to service connection for an acquired psychiatric disability, under the diagnosis of obsessive compulsive disorder, is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


